Citation Nr: 1648417	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30), thereby limiting his entitlement to Post-9/11-GI Bill benefits to four months and eight days.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to November 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 administrative determination of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  Jurisdiction is with the Hartford, Connecticut, RO. 

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing. A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran did not personally submit an application for education assistance benefits under the Post-9/11 GI Bill; he clearly had no intent to irrevocably elect to receive benefits under the Post-9/11 GI Bill in lieu of the Montgomery GI Bill.  


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Chapter 33 Post-9/11 GI Bill program in lieu of benefits under the Chapter 30 MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9520 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.

As noted above, the Veteran served on active duty from September 1989 to November 2014.  He was previously in receipt of educational assistance benefits under 38 U.S.C.A. Chapter 30, known as the Montgomery GI Bill (MGIB) program.  According to the May 2015 Statement of the Case, VA received an on-line Application for Family Member to use Transferred Benefits under the Post-9/11 GI Bill.  This application was received from the Veteran's dependent.  The RO issued a notification letter reflecting VA's receipt of the dependent's application for education benefits under the Post-9/11 GI Bill.  The RO notified him of the remaining four months and eight days of entitlement as of July 18, 2014, with 31 months and 22 days of the Veteran's entitlement already used under the MGIB.  The letter informed the Veteran that if he exhausted all entitlement under the MGIB, he may receive up to 12 months of entitlement under the Post-9/11 GI Bill, but no more than a total of 48 months of benefits under two or more programs.  The letter provided the Veteran the option to rescind his application for the Post-9/11 GI Bill until he exhausted his entitlement under the MGIB.  

There is evidence that the Veteran intended to rescind his application for the Post-9/11 GI Bill until he exhausted his entitlement under the MGIB.  Of record is documentation of two telephone encounters between a VA employee and the Veteran.  In the first conversation, occurring in August 2014, the employee noted that the Veteran was rescinding the Chapter 33 (Post-9/11 GI Bill) application until he exhausts his Chapter 30 (MGIB) benefits.  The employee further noted that the Veteran would fax his intent in the following week after his vacation.  In a subsequent October 2014 summary, the VA employee noted that she had spoken to the Veteran on several different occasions regarding his entitlement to education benefits that he was attempting to transfer to his dependents.  The VA employee noted that the Veteran was advised to exhaust his benefits under the MGIB, then attempt to obtain 12 more months of education assistance under the Post-9/11 GI Bill.  No correspondence had been received as of the date of the October 2014 entry. 

In an October 2014 correspondence, the RO informed the Veteran that he was entitled to four months and eight days of education benefits under the Post-9/11 GI Bill, detailing the transfer of this entitlement to the Veteran's dependents then in school.  

In a February 2015 notice of disagreement, the Veteran reported that the remainder of his MGIB benefits was converted into Post-9/11 GI Bill benefits without his knowledge and approval.  He was unable to locate any evidence that he requested such a transfer of benefits.  He reiterated that his plan had always been to exhaust the remaining benefits of his MGIB before requesting an additional 12 months of education benefits.  He then requested a formal letter that rescinded the transfer of education benefits from the Post-9/11 GI Bill back to the MGIB to enable the use of the remaining benefits.  

In his December 2015 Board hearing, the Veteran testified that he did not at any point sign or submit a form to convert his education benefits from one educational program to another.  The Veteran also indicated, corroborating the findings of the May 2015 Statement of the Case, that his daughter was the one who applied for education benefits with VA.  Further, the Veteran testified that he understood the July 2014 notification letter from the RO to mean that if he did nothing, to include not returning the form to VA with an election, the MGIB benefits would remain with him, enabling a later request for an additional 12 months of education benefits under the Post-9/11 GI Bill.  

Aside from any differences in the amount of educational assistance payable under the two programs, the aggregate period for which any person may receive assistance under two or more of the various educational assistance programs, including Chapters 30 and 33, may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2015).  Each of these individual programs of educational assistance, however, only permits 36 months of training. See 38 C.F.R. §§ 21.7072 (36 months of full-time training under MGIB), 21.9550(a) ("Subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. chapter 33.").  The confluence of the various regulations has resulted in a situation whereby if the Veteran converts his MGIB entitlement to Post-9/11 GI Bill entitlement, the Veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, he continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, it appears that he can receive an additional 12 months under the Post-9/11 GI Bill.  

38 U.S.C.A. § 3322, entitled "Bar to duplication of educational assistance benefits," reads as follows:  "An individual entitled to educational assistance under this chapter who is also eligible for educational assistance under chapter 30, . . . , may not receive assistance under two or more such programs concurrently, but shall elect (in such form and manner as the Secretary may prescribe) under which chapter or provisions to receive educational assistance."

Notably, the purpose of requiring election was to avoid duplication of educational assistance, and the statute itself does not require that the election be irrevocable.  This was added by the regulation, which provides that an otherwise qualifying individual with MGIB entitlement may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he makes an irrevocable election to receive benefits under the Post-9/11 GI Bill by relinquishing eligibility under the MGIB.  38 C.F.R. § 21.9520(c)(1).

The question before the Board, then, is whether the Veteran made an irrevocable election for Chapter 33 benefits in lieu of Chapter 30 benefits, and at what point does such an election become irrevocable.  Does the point of no return occur upon mailing or submission of the application, upon issuance of the decision and Certificate of Eligibility (which would almost amount to the same unless a claimant had an opportunity to revoke the application prior to the issuance of the decision), upon transference of Chapter 33 funds, or at some other stage? The law does not answer this question.  Rather, as noted, it simply provides that an individual "may make an irrevocable election to receive" Chapter 33 benefits by, in relevant part, properly completing VA Form 22-1990 (emphasis added).  38 C.F.R. § 21.9520.  The discretionary word "may" likely applies to the choice of the form of election, i.e. by VA Form 22-1990 or other specified means, such as a written statement with certain required content, rather than the irrevocableness of the election itself once properly made.  See id.  At the same time, the regulation does not state that once the form or statement is submitted, the election becomes immediately irrevocable, with no means of retraction at that stage.

Here, the Veteran contests that he never made an election for Chapter 33 benefits in lieu of chapter 30 benefits, a condition precedent to the question of whether such an election is irrevocable.  The Board finds the Veteran's argument persuasive.  First, the application for Chapter 33 benefits submitted by the Veteran's dependent in July 2014 does not appear to be of record.  The only indication that such an application was submitted is the RO's notification letters submitted to the Veteran thereafter in July and October 2014.  Hence, notwithstanding the July 2014 letter, in which the Veteran was provided an opportunity to rescind the election, there is no evidence the Veteran intended to make an irrevocable election to receive benefits under the Post-9/11 GI Bill in the first place.  The Board finds it significant that the Veteran himself did not participate in the application for educational benefits at the start of his dependent's school term.  Further, it appears that all the Veteran's actions subsequent to the July 2014 application have been aimed towards reversing the error of applying for the education benefits under the Post 9/11 GI Bill rather than under the MGIB.  

Further, the Veteran himself acknowledged that his remaining benefit of four months and eight days under the MGIB was not "very long" and that it was "only a little bit of time".  See December 2015 hearing transcript.  In addition to his repeated intent to attempt to make use of the possible additional 12 months of the Post-9/11 GI Bill education benefits after exhausting his MGIB benefit, the intention to exhaust his MGIB benefits is clear on the face of the record given the amount of remaining Chapter 30 benefits.  As he was about to run out of such benefits, he would clearly wish to have more rather than less educational benefits.  Essentially, applying for education benefits under the Post-9/11 GI Bill would have resulted in education benefits for four months and eight days, the remainder of his MGIB education benefits.  The Veteran correctly notes that it makes more sense to exhaust the MGIB benefits and then request another 12 months under the Post-9/11 GI Bill.  

Accordingly, given the Veteran's timely appeal of the decision informing him that he was entitled to only four months and eight days of Chapter 33 benefits, considering the lack of evidence that the Veteran personally elected to use Chapter 33 benefits, considering the Veteran's efforts thereafter to remedy the conversion of his benefits from Chapter 30 to Chapter 33, taking into account that the Veteran clearly had no intent to receive only four months and eight days of Chapter 33 benefits, when he potentially could have an additional 12 months if he exhausted his remaining Chapter 30 benefits, and resolving reasonable doubt in the Veteran's favor, the Board finds that a valid, irrevocable election of Post-9/11 GI Bill (Chapter 33) education benefits was not made. 38 C.F.R. § 3.102  (2015).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The Veteran did not made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33); the appeal is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


